El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se trata de un caso de filiación y reclamación de bienes hereditarios. La demanda fué establecida por la madre en representación de su hijo menor de edad y dirigida contra los herederos testamentarios del alegado padre. Se practicó una amplia prueba testifical y documental y la corte de dis-trito dictó finalmente sentencia declarando la demanda con lugar. No conformes los demandados apelaron alegando tres errores cometidos, a su juicio, por la corte al desesti-mar la excepción previa de falta de hechos determinantes de la causa de acción ejercitada, al apreciar la prueba y al de-jar de cumplir con lo preceptuado en la Ley No. 25 de 1925.
Examinemos el primer error. Sostienen los apelantes que el demandante confundiendo la ley aplicable al caso, *224que era la que estaba en vigor en 1911, con la que rigió an-teriormente, no alegó la posesión continua del estado «fe-hijo natural reconocido en debida forma.
La alegación dice:
“4. Que dicho Fructuoso García, desde el nacimiento del referid® menor, lo tuvo bajo su amparo suministrándole alimentos, asistencia médica y vestidos y llamándolo hijo suyo en público y en presencia de amigos y familiares y realizando con él actos de padre para con hijo, sin que tales relaciones fueran interrumpidas durante la vida de don Fructuoso García, o sea, hasta su muerte, ocurrida hace cerca-; de un año.”
La ley vigente, o sea, el artículo 193 del Código Civil Re-visado, tal como quedó enmendado por la Ley No. 73 de 1911, entre otras cosas expresa que el padre está obligad© a reconocer al hijo natural “cuando el hijo se halle en la posesión continua del estado de hijo natural del padre de-mandado, justificada por actos del mismo padre o de sin familia. ’ ’
La alegación no es un modelo de perfección pero de los-liechos que contiene surge clara la posesión continua del es-tado de hijo natural del padre de los demandados. Vega v. Sucesión Vega, 32 D.P.R. 595.
La verdadera lucha en este caso estuvo en la práctica de las pruebas.
Se alegó no sólo la posesión continua del estado de hijo-natural del padre de los demandados, sí que también el con-cubinato del dicho padre .con la madre del menor deman-dante, y se aportó prueba para sostener ambas alegaciones-
El juez sentenciador estudió cuidadosamente la prueba practicada en relación con el concubinato a la luz de la ley y la jurisprudencia y concluyó que no era suficiente. Su fallo favorable al demandante se basó únicamente en la po-, sesión continua del estado de hijo natural, analizando a ese-efecto la prueba, así:
“Tiende la prueba presentada a demostrar la existencia de actos *225por parte del alegado padre constitutivos del reconocimiento de su paternidad.
“Tal demuestra como ciertos los siguientes hechos:
“Que allá para los años de 1910 ó 1912 residía la demandante en la casa de don Eugenio García sita en el barrio de Marín de la jurisdicción de Patillas, donde desempeñaba el cargo de cocinera.
“Que en dicha casa habitaba también Fructuoso García, quien conquistó el afecto de la demandante haciendo vida marital con ella, saliendo en estado de embarazo como consecuencia de la misma y el cual fue notado por la esposa del Sr. Eugenio García y dió lugar a que la actora fuera despedida de su colocación.
‘1 Que entonces fué a vivir a una casita de la propia finca propie-dad de los hermanos Eugenio y Fructuoso García que le facilitara este último y en donde, asistida de su hermana Monserrate Montañez, y a, los tres meses próximamente de haber salido de la casa García dió a luz el niño Fructuoso, cuya filiación se interesa en esta de-manda.
“Que el Sr. Fructuoso García tenía a la vez otra querida nom-brada Eugenia Ruiz con la cual ha procreado varios hijos, habiendo, tenido otros dos más con una mujer ya fallecida de apellido Figueroa.
“Que don Fructuoso García ha atendido al citado menor, espe-cialmente a su educación, llevándolo a la escuela a matricularlo, firmando en distintas ocasiones la tarjeta o {pupil’s report) del niño Fructuoso García, figurando con este nombre en la misma y como hijo del citado padre Fructuoso García.
‘ ‘ Que en ocasiones ha recomendado a personas el cuidado ■ del niño Fructuoso Montañez como su hijo en pasos peligrosos de ríos, habiéndole llevado también como tal a confirmar, solicitando de Enrique Cruz fuera su padrino.
“Estos hechos han sido controvertidos por la prueba de los de-mandados en el sentido de que no hubo confirmaciones para la fe-cha en que se alega fué confirmado el niño Fructuoso Montañez y a más porque si bien el Sr. Fructuoso García firmó la tarjeta o récord del niño, eso mismo hacía con otros que no se alegaba fueran sus hijos, como son los niños Ignacio y Domingo Colón.
“En cuanto a la primera cuestión el Presbítero Sr. Gonzalo Noel no ha podido asegurar que entre el año 1910 y de 1920 no hu-biera habido confirmaciones en Patillas, y en cuanto al punto de tarjetas e informes escolares de los niños, cierto es que el Sr. García firmó la de los hermanos Colón en las cuales aparecen éstos con' el apellido de su padre, no sucediendo así en la del niño Fructuoso *226Montañez' que aparece allí no con este apellido y sí con el del pro-pio Sr. García, figurando además en ella como padre del men'or sin que hiciera objeción alguna a la usurpación de su apellido y a la imputación de tal paternidad sino que por el contrario consintió a todo ello firmando en distintas ocasiones el referido informe".
“Es éste un caso, especial en que a nuestro juicio no puede exi-girse' una prueba más robusta que la presentada.”
Hemos examinado los autos y el laborioso alegato de la. parte- apelante que analiza e impugna detallada e inteligen-, temente la prueba de la parte demandante, y no encontramos motivo alguno que justifique el error alegado. Todo induce a concluir que la prueba fué apreciada de modo concien-zudo por el juez sentenciador.
 La ley que se dice infringida en el tercer error es la No. 25 de 1925. Por ella se enmienda el artículo 227 del Código de Enjuiciamiento Civil en la siguiente forma:
“En el juicio definitivo de cualquier caso en una corte de dis-trito, el juez de la misma, deberá’ hacer y archivar al mismo tiempo que dicte su sentencia, una opinión escrita, que se unirá a aquélla, en la que expondrá separadamente y de una manera breve, los he-chos que considere probados y las razones jurídicas en que funde su decisión. Cuando las resultancias de hecho se basaren en un con-flicto de la evidencia, el juez expondrá los motivos que haya tenido para dirimir el conflicto en la forma en que lo hiciere; y en caso de apelación, el Tribunal Supremo deberá analizar dicha evidencia y determinar si las resultancias estuvieron justificadas o no.”
Después de declarar los hechos probados y de hacer las consideraciones que conocemos, sigue el juez sentenciador en su opinión haciendo otras sobre las circunstancias del caso y el valor probatorio de la evidencia aportada, cumpliendo así substancialmente, a nuestro juicio, con lo exigido por el legislador.
El conflicto en este caso surgió entre afirmaciones positi-vas de la madre del menor demandante sosteniendo que el menor es hijo del padre de los demandados y que así lo re-conoció éste privada, pública y constantemente, y de otros testigos’ que afirman que el repetido padre reconoció al *227menor demandante como a sn hijo en diferentes ocasiones, encomendando a nno de ellos qne fnera sn padrino de con-firmación, y declaraciones de testigos qne sostienen qne nunca el padre les habló de la existencia de tal hijo, ni se en-teraron de qne lo tratara o reconociera como tal, y que ha-biendo otorgado testamento y reconocido otros hijos natu-rales, no hizo' mención alguna del demandante, y levantan fuertes dudas con respecto a si hubo o no confirmaciones en la época referida por los testigos del demandante.
Si para dirimir el conflicto se tiene en cuenta además la declaración de la profesora del menor y la firma del padre en la tarjeta en que el menor aparecía con su apellido y él como padre y la manera de ser del dicho padre, su con-ducta, y la circunstancia de que el padre dejó de reconocer en su testamento a otro niño que testigos de los propios de-mandados admitieron que lo era reconocido por el padre, se verá que las razones que tuvo el juez para actuar en la forma en que lo hizo no pudieron ser más justas.

Debe confirmarse la sentencia recurrida.